—Appeal from a judgment of the Supreme Court (Kahn, J.), entered June 23, 1995 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
At a prison disciplinary hearing, petitioner pleaded guilty to failing to comply with temporary release rules and regulations and was thereby found guilty of violating a prison disciplinary rule. Although petitioner filed an appeal with respondent Director of the Inmate Disciplinary Program of the Department of Correctional Services, his appeal was not received and the administrative determination was affirmed. Petitioner then commenced this CPLR article 78 proceeding which was dismissed for failure to exhaust administrative remedies. Significantly, respondents have granted petitioner’s request for administrative review since the commencement of this CPLR article 78 proceeding. Because petitioner has received all the relief to which he is entitled, we find that his appeal is now moot (see, Matter of Jackson v Coughlin, 199 AD2d 704).
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.